Case: 21-60264     Document: 00516160064         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 10, 2022
                                  No. 21-60264
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Maria Estela Iglesias-Bonilla; Jonatan Stevan Bonilla-
   Hernandez,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 982 500
                              BIA No. A208 982 501


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Maria Estela Iglesias-Bonilla, a native and citizen of El Salvador, on
   behalf of herself and her son, Jonatan Stevan Bonilla-Hernandez, seeks
   review of the dismissal by the Board of Immigration Appeals (BIA) of their


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60264      Document: 00516160064           Page: 2     Date Filed: 01/10/2022




                                     No. 21-60264


   consolidated appeal from the immigrations judge’s (IJ) denial of their
   applications for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). The petitioners contend that the BIA
   erred (i) in finding that they failed to show past persecution or a fear of future
   persecution on account of a protected ground; (ii) by failing to fully analyze
   the issue of withholding of removal; and (iii) in concluding that they were not
   entitled to protection under the CAT.
          We review the BIA’s decision and only consider the immigration
   judge’s decision to the extent that it influenced the BIA’s decision. See
   Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). The determination that
   an alien is not eligible for asylum or withholding of removal is reviewed under
   the substantial evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006). Under that standard, a petitioner must show that “the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Id.
          According to Iglesias-Bonilla, the evidence established that gang
   members persecuted her due to the protected grounds of religion and
   membership in three particular social groups, namely family members of her
   husband, family members of her son, and “Salvadoran Christians.” The
   evidence does not compel a conclusion contrary to the BIA’s determination
   that the gang members were motivated solely by criminality and that there
   was no nexus to a protected ground. The BIA’s decision is supported by
   substantial evidence and is consistent with our precedent that conduct driven
   by personal, criminal, or economic motives does not constitute persecution
   on account of a protected ground. See Ramirez-Mejia v. Lynch, 794 F.3d 485,
   493 (5th Cir. 2015); Shaikh, 588 F.3d at 864; Garcia v. Holder, 756 F.3d 885,
   890 (5th Cir. 2014); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).




                                           2
Case: 21-60264        Document: 00516160064           Page: 3    Date Filed: 01/10/2022




                                       No. 21-60264


            Additionally, given its determination that the alleged persecution did
   not relate to a protected ground at all, the BIA did not err in reaching its
   decision on withholding of removal without further analysis of whether a
   protected ground was “a central reason,” or merely “a reason,” for the
   alleged persecution. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir.
   2002).
            Finally, Iglesias-Bonilla’s contention that it is more likely than not that
   she would be tortured with the consent or acquiescence of a Salvadoran
   official if she were to return to El Salvador is purely speculative. See Zhang
   v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005). Further, her argument that
   Salvadoran officials are unable to protect citizens from gang members does
   not entitle her to relief under the CAT. See Qorane v. Barr, 919 F.3d 904, 911
   (5th Cir. 2019). We conclude that substantial evidence supports the BIA’s
   determination that the petitioners are not entitled to protection under the
   CAT.
            The petition for review is DENIED.




                                             3